UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-22563 SG BLOCKS, INC. (Exact name of registrant as specified in its charter) Delaware 95-4463937 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 400 Madison Avenue, Suite 16C New York, NY (Address of principal executive offices) (Zip Code) (646) 747-2423 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 10, 2013, there were 42,198,093 shares of the registrant’s common stock, $0.01 par value, outstanding. SG BLOCKS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDEDJUNE 30, 2013 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets June 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Loss Three Months and Six Months Ended June 30, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders' Deficiency Six Months Ended June 30, 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2013 and 2012 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURE 38 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2013 December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investment Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Inventory Prepaid expenses and other current assets Total current assets Equipment, net Debt issuance costs, net Totals $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest, related party Accrued interest - Related party accounts payable and accrued expenses Related party notes payable Convertible debentures, net - Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenue Conversion option liabilities Warrant liabilities Total current liabilities Convertible debentures, net Total liabilities Commitments Stockholders’ deficiency: Preferred stock, $0.01 par value, 5,000,000 shares authorized; 0 issued and outstanding at June 30, 2013 and December 31, 2012 - - Common stock, $0.01 par value, 100,000,000 shares authorized; 42,198,093 issued and outstanding at June 30, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficiency ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficiency ) ) Totals $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Three Months Ended June 30, For the Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue: SG Block sales $ Engineering services Project management Cost of revenue: SG Block sales Engineering services Project management Gross profit ) Operating expenses: Payroll and related expenses General and administrative expenses Marketing and business development expense Pre-project expenses Total Operating loss ) Other income (expense): Interest expense ) Interest income 46 41 80 68 Change in fair value of warrant liabilities Cancellation of trade liabilities and unpaid interest - - Total ) ) Net loss $ ) $ ) $ ) $ ) Comprehensive loss Foreign currency translation adjustment ) Total comprehensive loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIENCY For the Six Months Ended June 30, 2013 (Unaudited) $0.01 Par Value Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficiency Loss Total Balance - December 31, 2012 $ $ $ ) $ ) $ ) Stock-based compensation - Fair value of warrants issued (see Note 9) - Foreign currency translation adjustment - ) ) Net loss - - - ) - ) Balance – June 30, 2013 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, (Unaudited) (Unaudited) Cash flows from operating expenses: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization of debt issuance costs - Amortization of discount on convertible debentures - Interest income on short-term investment ) ) Change in fair value of financial instruments ) ) Stock-based compensation Bad debts expense - Cancellation of trade liabilities and unpaid interest - ) Changes in operating assets and liabilities: Accounts receivable ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Inventory ) - Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses Accrued interest, related party Accrued interest - Related party accounts payable and accrued expenses ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Deferred revenue - Net cash used in operating activities ) ) Cash flows used in investing activities Purchase of equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Expenditures on debt issuance costs ) - Proceeds from issuance of common stock and warrants in private offering - Proceeds from issuance of convertible debentures and warrants - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net decrease in cash ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
